


RAVEN INDUSTRIES, Inc.
RESTRICTED STOCK UNIT Agreement
(Performance Based Vesting)
(Fiscal 2013-2015 Awards)


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) made effective as of
April 2, 2012, is by and between Raven Industries, Inc., a South Dakota
corporation (the “Company”), and ______________________ (the “Employee”).


BACKGROUND


A.     The Company has adopted the Raven Industries, Inc. 2010 Stock Incentive
Plan, as amended and restated in 2012 (the “Plan”), to increase shareholder
value and to advance the interests of the Company by furnishing a variety of
economic incentives designed to attract, retain and motivate employees.


A.The Personnel & Compensation Committee of the Board of Directors of the
Company (the “Committee”) believes that entering into this Agreement with
Employee is consistent with the stated purposes for which the Plan was adopted.


B.The Company desires to grant restricted stock units to the Employee, and the
Employee desires to accept such restricted stock units, on the terms and
conditions set forth herein and in the Plan.


C.The restricted stock units granted pursuant to this Agreement shall vest based
on the attainment of performance goals related to the Company's average return
on sales and continued employment of the Employee during a three-year period
after the effective date of this Agreement.


D.The terms of this Agreement are intended to be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) as a
“short-term deferral” of compensation. Code Section 409A and the Treasury
Regulations issued thereunder are referred to in this Agreement as “Section
409A.”


AGREEMENT


NOW, THEREFORE, it is agreed as follows:


1.Grant of Performance Based Restricted Stock Units. Subject to the terms and
provisions of this Agreement and the Plan, the Company hereby grants to Employee
an award of restricted stock units (the “Units”) with a Target Award as set
forth in Exhibit A. The number of Units which may finally vest, and the number
of shares that may be paid out pursuant to this award, (i) is contingent upon
the Company achieving the performance objectives set forth in Exhibit A; and
(ii) is subject to the other terms and conditions and contingencies set forth in
such Exhibit and in the Plan. The Company shall establish a bookkeeping account
for the Employee (the “Unit Account”) and shall credit the Units identified in
this Section 1 to the Unit Account.


2.Dividend Equivalents. The Employee will be credited with the Dividend
Equivalents (as that term is defined in the Plan) on the Units which vest
pursuant to Section 3, in an amount equal to the dividends that would have been
paid on the equivalent number of shares of common stock during the three-year
performance period. The Dividend Equivalents shall be credited in the form of
additional Units prior to settlement pursuant to Section 4.


3.Vesting and Forfeiture of Units.


a)
Generally. Except as set forth in this Section 3, the Employee shall vest in a
number of Units based on the attainment of the performance goals described in
Exhibit A as of the third anniversary of the effective date this Agreement (the
“Vesting Date”), provided that the Employee remains continuously employed by the
Company through the Vesting Date. The Performance Period is the date beginning
on the effective date of this Agreement, and ending on the third anniversary of
the effective date. Except as specifically provided in this Section 3, no Units
will vest prior to the Vesting Date. The Units which do not vest at the end of
the Performance Period will be immediately forfeited. In the event of the
Employee's termination of employment with the Company, other than for Retirement
(as defined below), termination of employment by the Company without Cause (as
defined below), Change in Control (as defined below), or the death of the
Employee, the Employee will forfeit to the Company all Units granted under this
Agreement.







--------------------------------------------------------------------------------




b)
Retirement; Termination Without Cause. In the event of (i) the termination of
the employment of Employee by the Company without Cause (as defined below), or
(ii) the Retirement of the Employee (as defined below), before the Vesting Date,
the Employee will vest upon the Vesting Date in a number of Units determined by
multiplying the number of Units which would have vested had the Employee been
employed upon the Vesting Date by a fraction, the numerator of which is the
number of complete months between the Effective Date and the date of the
Employee's termination without Cause or Retirement, and the denominator of which
is thirty six (36).

i.
For purposes of this Agreement, “Retirement” means voluntarily terminating
employment with the Company at least one year after the effective date of this
Agreement, on the first day of any month at a time when the sum of the
Employee's age and years of service with the Company equals or exceeds eighty
(80).



ii.
For purposes of this Agreement, “Cause” shall mean termination of the Employee
by the Company for any of the following reasons: (1) failure to perform (for
reasons other than disability) the duties assigned or appropriate to the
Employee's position with the Company; (2) willful misconduct that materially
injures or causes a material loss to the Company, by way of example and not
limitation, embezzlement, appropriation of corporate opportunity, conversion of
tangible or intangible corporate property or the making of agreements with third
parties in which Employee or anyone related to or associated with him has a
direct or indirect interest; or (3) the determination by the Company in good
faith that Employee has violated the Confidentiality or Non-Competition
provisions of any Senior Executive Employment Agreement or Employment Agreement
for Senior Management signed by the Employee.

    
c)
Change in Control. In the event that a Change in Control of the Company, as
defined in the Plan, occurs during the Performance Period, the Employee shall
become 100% vested in an amount of Restricted Stock Units equal to the Target
Award.



d)
Death During Term. In the event the Employee dies before the Vesting Date, the
Employee shall immediately vest in a number of Units equal to the Target Award,
multiplied by a fraction, the numerator of which is the number of complete
months between the Effective Date and the date of the Employee's death, and the
denominator of which is thirty six (36). The Employee will vest in the Dividend
Equivalents which correspond to the Units which vest pursuant to this paragraph.
Units vested pursuant to this paragraph shall be paid to the estate of the
Employee as soon as reasonably practicable following the Employee's death, but
no later than the later of the calendar year in which occurs the Employee's
death, or, if later, two and one-half months after the Employee's death.



4.    Form and Timing of Payment. As soon as administratively practicable
following the Vesting Date identified in Section 3, but no later than thirty
days (30) thereafter, the Company shall pay to the Employee one share of the
Company's common stock for each vested Unit granted under this Agreement,
including Units credited for Dividend Equivalents pursuant to Section 2.
Fractional Units shall be rounded to the nearest whole Unit. In the event of a
Change in Control, settlement shall occur as soon as reasonably practicable
following the Change in Control, but no later than the later of the calendar
year in which occurs the Change in Control, or, if later, two and one-half
months after the Change in Control. Except as specifically permitted under
Section 409A, neither the Company (or the Board of Directors) nor Employee (or
any Beneficiary) shall have the right to have any of the shares delivered before
or after the time they are otherwise scheduled to be delivered under this
Agreement.


5.    No Right to Continuation of Employment or Corporate Assets. Nothing
contained in this Agreement shall be deemed to grant Employee any right to
continue in the employ of the Company for any period of time or to any right to
continue his or her present or any other rate of compensation, nor shall this
Agreement be construed as giving Employee, Employee's beneficiaries or any other
person any equity or interests of any kind in the assets of the Company or
creating a trust of any kind or a fiduciary relationship of any kind between the
Company and any such person.


6.    Withholding of Tax. To the extent that the receipt of Units or common
stock, or the lapse of any restrictions thereon, results in income to Employee
for federal or state income tax purposes, Employee shall pay the applicable
withholding tax, which may be paid by any method permitted under the Plan.


7.    No Assignment of Units or Rights to Shares. Neither Employee nor any
Beneficiary shall have any right to assign, pledge or otherwise transfer any
Units or any right to receive shares under this Agreement, except to the limited
extent permitted under the Plan. No creditor of Employee (or of any Beneficiary)
shall have any right to garnish or otherwise attach any Units or any right to
receive shares under this Agreement. In the event of any attempted assignment,
pledge or other transfer, or attempted garnishment or attachment by a creditor,
the Company shall have no further liability under this Agreement.




--------------------------------------------------------------------------------






8.    Rights of Employee. Employee shall not have any of the rights of a
shareholder with respect to the Units.


9.    Grant Subject to Shareholder Approval of Restatement of the Plan. The
Company's Board of Directors has approved the amendment and restatement of the
Plan that includes, without limitation, expanding the type of incentives that
may be granted under the Plan to include restricted stock units (the “Plan
Amendment”). The Company intends to submit a proposal (the “Proposal”) to its
shareholders at its 2012 annual shareholders meeting (the “Annual Meeting”) to
approve the Plan Amendment. Notwithstanding any provision to the contrary
contained in this Agreement, the Company's grant of the Units hereunder is
subject in all respects to receipt of shareholder approval for the Proposal at
the Annual Meeting or any adjournment thereof. In the event the Proposal is not
approved by the Company's shareholders at the Annual Meeting or any adjournment
thereof, the grant of Units pursuant to this Agreement shall be null and void
and this Agreement shall have no further force or effect.


10.    Forfeiture Remedy in the Event of Restatement of Financial Statements
(Applicable Only to Officers). If any of the Company's financial statements
during the period of this Agreement are subsequently required to be restated due
to material noncompliance with any financial reporting requirement under
applicable securities laws, then the Board of Directors of the Company (the
“Board”) may, in its sole discretion, require forfeiture or repayment of the
compensation received by Employee under this Agreement within the three year
period preceding the date of the restatement, that the Board determines would
not have been received had the financial statements been initially filed as
restated. The Board may effect this remedy (a) through forfeiture or
cancellation of the Units that the Board determines would not have been granted
to Employee if the financial statements had been initially filed as restated,
(b) by seeking repayment from Employee in cash of the value of such Shares at
the time of the Board's determination, (c) by seeking repayment of the gross
amount realized by Employee upon sale of common stock paid upon vesting of such
Units, or (d) by any other means deemed appropriate by the Board, in its sole
discretion. In the event the Company adopts a policy that requires its executive
officers to forfeit or repay compensation in the event of a restatement of the
financial statements, Employee agrees that such policy shall apply to this award
and shall be incorporated into this Agreement.


11.    The Plan; Administration. The Units are granted pursuant to the Plan
(including without limitation Section 8 thereof) and is governed by the terms
thereof, which are incorporated herein by reference. The Committee shall have
the sole and complete discretion with respect to all matters reserved to it by
the Plan and decisions of the Committee with respect thereto and to this
Agreement shall be final and binding upon Employee. In the event of any conflict
between the terms and conditions of this Agreement and the Plan, the provisions
of the Plan shall govern and control. By the execution of this Agreement,
Employee acknowledges receipt of a copy of the Plan.


12.    Further Assurances. Each party hereto agrees to execute such further
papers, agreements, assignments or documents of title as may be necessary or
desirable to affect the purposes of this Agreement and carry out its provisions.


13.    Governing Law. This Agreement, in its interpretation and effect, shall be
governed by the laws of the State of South Dakota applicable to contracts
executed and to be performed therein.


14.    Entire Agreement; Amendments. This Agreement and the Plan embody the
entire agreement made between the parties hereto with respect to the matters
covered herein and shall not be modified except by a writing signed by the party
to be charged.


15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same agreement.


Signature page follows


IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first written above.


RAVEN INDUSTRIES, Inc.








By:                     
Name:                     
Title:                             




--------------------------------------------------------------------------------






EMPLOYEE








                        



Exhibit A
to
Restricted Stock Unit Agreement
(Fiscal 2013-2015 Awards)


Additional Terms and Conditions of Performance Shares


 
Threshold Award
Target Award*
Maximum Award
 
 
 
 
Number of Units to vest, subject to the terms of the Agreement:
[#]
[#]
[#]

___________________
* Assumes the Company achieves the Target Average Return on Sales (as defined
below).


1.
For purposes of this Exhibit A, the levels of “Threshold Average Return on
Sales,” “Target Average Return on Sales,” and “Maximum Average Return on Sales”
for fiscal 2013 through 2015, will be established by the Committee not later
than ninety (90) days after the beginning of fiscal 2013 and communicated to
Employee.



2.
Vesting of Units is contingent upon:



a.
Employee remaining an employee of the Company continuously during all periods
prior to the Vesting Date, subject to certain exceptions specified in the
Agreement; and

b.
the Company's average return on sales over fiscal 2013 through 2015, determined
as described herein, equaling or exceeding the Threshold Average Return on
Sales.

    
3.
If both of these contingencies are satisfied, Employee shall be entitled to
receive a percentage of the “Target Award” amount set forth above, based on the
average return on sales for the period from fiscal 2013 through 2015.

a.
The Threshold Award will vest if the average return on sales is equal to the
Threshold Average Return on Sales.

b.
The Target Award will vest if the average return on sales is equal to the Target
Average Return on Sales.

c.
The Maximum Award will vest if the average return on sales is equal to or
greater than Maximum Average Return on Sales.

d.
If the average return on sales falls between the Threshold Average Return on
Sales and the Maximum Average Return on Sales, the Units that vest will be
determined by interpolating on a straight line basis the number of shares
payable pursuant to the Threshold Award and the Maximum Award.

e.
The Employee may not receive more than the Maximum Award. The number of Units
that vest shall be determined by rounding the amount determined under this
paragraph to the nearest whole number of Units.



4.
The average return on sales for fiscal 2013 through 2015 will be determined by
the Committee based upon the Annual Reports on Form 10-K for fiscal years 2013,
2014 and 2015, subject to any adjustments for nonrecurring events that the
Committee may determine in its sole discretion are appropriate. Following the
Committee's determination of the return on sales for each fiscal year subject to
the Agreement, the Company shall deliver written notice of the average return on
sales to Employee (unless Employee is no longer an employee of the Company). No
partial issuance of Units shall be made if the return on sales goal is achieved
in any one or more fiscal years but the Threshold Average Return on Sales is not
achieved for the entire three year period.





